IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


DOCTOR’S ASSOCIATES, INC.,                   :
a Florida corporation,                       :
                                             :     C.A. No: K14C-05-011 RBY
            Plaintiff,                       :
                                             :
      v.                                     :
                                             :
TROY WINDHAM,                                :
                                             :
            Defendant.                       :


                           Submitted: December 14, 2014
                             Decided: March 25, 2015


                         Upon Consideration of Defendant’s
                                Motion to Dismiss
                                    DENIED

                                     ORDER


Josiah R. Wolcott, Esquire, Connolly Gallagher, LLP, Newark, Delaware for Plaintiff.

Patrick Scanlon, Esquire, Law Offices of Patrick Scanlon, P.A., Milford, Delaware
for Defendant.



Young, J.
Doctor’s Associates, Inc. v. Windham
C.A. No.: K14C-05-011 (RBY)
March 25, 2015

                                          DECISION
       On August 18, 2014, the Court issued an opinion denying Troy Windham’s
(“Defendant”) Motion to Dismiss, largely based upon the same arguments as the
present motion. Following an inquisition hearing held on October 20, 2014,
Defendant again moves to dismiss Doctor’s Associates, Inc.’s (“Plaintiff”)
Complaint. By this second Motion, Defendant raises an issue not considered in the
August 2014 Opinion. Therefore, although most of the arguments put forward by
Defendant can be resolved by reference to that previous decision, this decision
will also address this additional Motion.
       Succinctly stated, Plaintiff seeks to domesticate its foreign judgment against
Defendant, issued by the Superior Court of Connecticut, and affirmed by the
Appellate Court of Connecticut.1 The initial award was issued by an arbitrator.
The inquisition hearing, held in October 2014, was for the purpose of determining
the precise amount of this judgment.
           Defendant moves to dismiss Plaintiff’s Complaint for three reasons. In
support of the first, Defendant refers to a prior decision of this Court.2 Defendant
argues that the decision in that case, involving the same parties, is controlling in
the case at bar. Plaintiff responds to this assertion by stating that the judgment


       1
         For a more detailed recitation of the facts underlying this case, see Doctor’s Assocs.,
Inc. v. Windham, 2014 WL 4101568, at *1 (Del. Super. Ct. Aug. 18, 2014).
       2
          Plaintiff cites to the related case Doctor’s Assocs., Inc. v. Windham, 2014 Del. Super.
LEXIS 423 (Del. Super. Ct. Aug. 25, 2014) (“I am not aware of any precedent for holding an
inquisition at the bar on an existing judgment, and I am not presented that any such procedure
exists”).

                                                 2
Doctor’s Associates, Inc. v. Windham
C.A. No.: K14C-05-011 (RBY)
March 25, 2015

underlying that case is not the same judgment at issue in the instant matter. The
previous judgment was a form of interim relief, while the current judgment is a
full adjudication of the merits. As such, the prior ruling is inapplicable. Plaintiff’s
point is well taken. Aside from the fact that there was a judgment in the other
decision, the Court sees no actual similarity. Hence, the prior holding, in the
unrelated case involving the same parties, does not govern here.
       Defendant’s remaining two arguments are both versions of the larger
argument that Plaintiff has not followed proper Delaware procedure for
domesticating its judgment. By his second contention, Defendant maintains
(notably, without citation to any authority) that Delaware does not recognize the
execution of judgments from affirming appellate courts. Defendant claims that
Plaintiff seeks to execute the judgment of the Connecticut Supreme Court – an
appellate court – asserting that to be an action not recognized in Delaware. The
Court understands Defendant’s argument to be that Plaintiff should, instead, have
sought to execute upon the judgment of the Connecticut trial court. No basis for
that proposition exists.
       Finally, Defendant’s third argument asserts that the jurisdiction of this Court
is not proper. Citing 10 Del. C. § 5702, Defendant argues that, as the initial award
originated from arbitration, only the Court of Chancery may hear this action.
       As stated before, both of Defendant’s latter arguments, in essence, claim
that Plaintiff has not followed the proper procedure in domesticating its foreign
judgment. This Court, in its August 2014 ruling concerning Defendant’s first
Motion to Dismiss, dealt with this very issue. That decision, and its reasoning, still

                                           3
Doctor’s Associates, Inc. v. Windham
C.A. No.: K14C-05-011 (RBY)
March 25, 2015

stands:
    Several legal principals demonstrate that the Judgment can be
    domesticated, and eventually enforced against Defendant, in Delaware.
    Under the principals of comity, Delaware courts give a foreign judgment
    such binding effect as would be accorded to it by courts of the jurisdiction
    rendering judgment. Furthermore, in Connecticut, the confirmation of an
    arbitration award is given equal force and effect as a judgment rendered in
    a typical civil case....It is well settled law in Delaware that the doctrine of
    res judicata and collateral estoppel require that a foreign judgment
    rendered upon adequate jurisdiction shall be given the same effect that the
    foreign court would accord such judgment. Therefore, the Judgment is
    entitled to the full faith and credit, such that it may be domesticated in
    Delaware.3
The judgment issued and affirmed by the Connecticut judiciary is to be given full
force in Delaware. As long as Plaintiff complies with the requirements of 10 Del.
C. § 4782-83, the governing statutes, there appears no reason to dismiss its case,
nor any reason to thwart Plaintiff’s execution on its judgment. Defendant has,
further, not made any legitimate arguments to suggest Plaintiff is noncompliant.
Therefore, the Court DENIES Defendant’s Motion to Dismiss.
       IT IS SO ORDERED.


                                                /s/ Robert B. Young
                                                           J.
RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution

       3
           Doctor’s Assocs., 2014 WL 4101568, at *2.

                                               4